PER CURIAM.
The brief filed by the assistant public defender pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967) and Reed v. State, 378 So.2d 899 (Fla. 1st DCA 1980) does not comply with the requirements for such briefs as set forth in Smith v. State, 496 So.2d 971 (Fla. 1st DCA 1986). Because the appellant’s brief was filed before Smith was decided, we proceeded to examine the record and have found numerous issues which might arguably support a meritorious presentation on appeal. However, our study of these issues has also convinced us that no reversible error exists. Only because Smith was decided after appellant’s brief was filed do we decline to strike the brief for failure to comply with the requirements of Anders, Smith, and Reed. The judgments and sentences appealed are AFFIRMED.
BOOTH, C.J., and MILLS and THOMPSON, JJ., concur.